PER CURIAM.
The husband appeals, and the wife cross-appeals, the final judgment dissolving their nine-year marriage. The parties raise several issues regarding the propriety of the trial court’s designation of certain assets as being marital and non-marital, and the distribution thereof, as well as the court’s failure to award alimony to the wife. At the outset, we agree with the husband that the trial court erred in failing to address the validity of the parties’ antenuptial agreement. Consequently, we reverse and remand the cause to the court for it to make a specific ruling on the validity of the agreement. In that regard, should the court find that its ruling on validity of the *562agreement affects the appropriate distribution of the parties’ assets under the final judgment appealed, the court may ultimately find it necessary to revisit its distribution plan, including the wife’s claim for alimony. For that reason, we decline to address the propriety of its rulings on the remaining issues presented on this appeal and cross-appeal.
REVERSED and REMANDED for further proceedings.
SMITH, ALLEN and WEBSTER, JJ., concur.